                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:21-CR-00204-MOC-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )
                                                )                  ORDER
 VINCENT RYAN POTTER,                           )
                                                )
                 Defendant.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Benjamin Hartford]” (document #8) filed September 20, 2021. For the reasons set

forth therein, the Motion will be GRANTED.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.



                                    Signed: September 21, 2021




      Case 3:21-cr-00204-MOC-DSC Document 10 Filed 09/21/21 Page 1 of 1
